ORDER

PER CURIAM:
AND NOW, this 9th day of February, 1999, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issues:
1. Whether the Commonwealth Court properly defined the term “by reason of no cause or act of his or her own_” as it appears in 16 P.S. § 4710(b).
2. Whether the Commonwealth Court properly required that it was the Retirement Board of Allegheny County’s burden to prove that Respondent had been terminated due to a “cause or act of his own”.
3. Whether the Commonwealth Court erred in not remanding this matter to the Retirement Board of Allegheny County for the taking of additional evidence.